*469SEP ABATE OPINION.
Black, 0. J.
I concur in all that is ruled in the majority opinion, except what is said in relation to the amount of damages. The plaintiff’s evidence tends to show that his horse, buggy and harness were worth from $215 to $250. He says his practice had been worth to him on an average about $2,500 per year, prior to the accident, and that his books would show a loss in the year after the injury of $1,500. It is evident that this loss was due in a great measure to the fact that he had no horse and buggy to enable him to go to his country patients. This case was tried about one year after the injury. His evidence as to his personal injuries is in substance this: Three or four of my teeth were knocked out. My nose was broken; cannot draw air through this nostril at all; it was not particularly injured so far as shape is concerned; the nerve is more affected "than the bony structure. Three ribs were broken; have an impression that they are loose, but am not clear about that. There is a constant uneasiness in one side due I should say to partial paralysis. There was some injury to the spine; I suppose it was from the shock I received. I was in bed two or three weeks. He stated on cross-examination that he walked a great deal and could walk reasonably well. Being asked what he meant by saying he thought his injury was permanent, he said: “I judge so, I presume so more than upon any definite ground. My leg is uncomfortable and I fear it will remain so for a long time.”
Giving to this evidence all inferences that can be fairly drawn from it in favor of the plaintiff, still I am of the opinion that the verdict is excessive. The plaintiff should be required to remit at least $3,000 and upon doing so the judgment should be affirmed. *470If he refuses to remit this, the judgment should be reversed and the cause remanded.
Barclay, J.
This case reached the court in bane by transfer from the second division at the October term, 1891, after steps shown in the report of the case in 16 L, R. A. 189.
Our jurisdiction to review upon the merits is seriously challenged by plaintiff’s counsel.
The chronology of the material proceedings in the divisional court is this:
APRIL TERM, 1891:
April 23, 1891. Cause argued and submitted.
May 19, 1891. Judgment affirmed; opinion by Thomas, J.
May 26, 1891. Motion for rehearing filed.
October 12,1891. Motion for rehearing overruled;, opinion by Thomas, J.
OCTOBER TERM, 1891:
October 14, 1891. Motion to set aside order overruling motion for rehearing filed.
December 22,1891. Last motion sustained, rehearing granted and cause transferred to court in banc (Thomas, J., dissenting). The April term, 1891, expired after the motion for rehearing was denied, and the steps to set aside the overruling order were taken at a later (the October) term, 1891.
This last ‘‘motion to set aside,” etc.,, is based on grounds disputing the correctness of the legal propositions advanced in the divisional opinions. It does not assert any irregularity of procedure in reaching the result in the case.
*471The plaintiff, on the other hand, insists that the motion was improvidently sustained, and that it was beyond the constitutional powers of division number two to set aside its final judgment of the former term in that manner.
It is plain that there must be a stage of every cause at which further investigation of its merit ceases. The interests of justice demand the establishment of some fixed terminal point to litigation. That point is ordinarily understood to be the close of the term of final judicial action in the case. But it may generally be moved further forward by appropriate steps, taken at that term, if authorized by law. Successive motions for review, in indefinite series, obviously cannot be tolerated by any court, though it is not so easy to mark the point at which they must stop.
A standing rule here permits the filing of a motion for rehearing on certain stated grounds (102 Mo. Appendix, Rule 20), and, -in many instances, those motions prove of great service and value to the court; but when one is denied, and the term thereafter lapses, we discover no authority on which to sustain further moves at a subsequent term to rectify judicial errors in a judgment.
This court, some forty years ago, said: “There would be no end to litigation if county courts, or any other courts, could review their own acts from term to term and correct supposed errors in their past decisions. The matter is beyond their reach.” Peake v. Redd (1857). 14 Mo. 83; Bremer v. Dinwiddie, (1857) 25 Mo. 351.
To justify action by this court, or either division thereof, in any cause, at a later term than that at which the motion for rehearing is overruled, something must be done at that term to retain the jurisdiction to act upon it; otherwise no judicial errors therein can be reviewed after the term lapses. It was expressly so *472held by the second division of this court, with reference to extending time for bills of exceptions in the circuit court, in State v. Berry (1890), 103 Mo. 367, following older cases, and the same principle governs the case before us.
The rule of this court, permitting motions for rehearing to be filed within ten days after the decision of a case, it may be conceded, amounts in effect to a standing order in each decided cause; but its force extends only to one motion for rehearing, and obviously is not intended to sanction an unlimited number of motions to set aside orders as they may be made, after the ruling upon the motion for rehearing.
The United States supreme court and other courts of last resort have often ruled that a motion for rehearing of the merits, first made at a term subsequent to final judgment, cannot properly be considered. Hudson v. Guestier (1812), 7 Cranch 1; Brooks v. Railroad (1880) 102 U. S. 107; Milam Co. v. Robertson, 47 Tex. 222; Daniels v. Daniels, 12 Nev. 118. That proposition is firmly settled; and beyond it, we find no authority in the rules of court or in any order in this action authorizing the interposition of .such a motion as that made herein, October 14,1891, after the close of the term at which the motion for rehearing was overruled. We are of opinion that this cause passed beyond the jurisdiction of this court to review, upon its merits, at the end of the April term, 1891, and consequently that the rehearing was erroneously granted thereafter. The order granting it should, we think, be vacated, and the motion to set aside order overruling motion for rehearing should be overruled.
As the result of that action would be substantially the same as an affirmance of the judgment (Bernard v. Callaway Co. Ct. (1859) 28 Mo. 37, we concur in affirming for the reasons above indicated.
Bbace, J., joins in this opinion.